Citation Nr: 0703809	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  06-25 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim of entitlement to service connection for 
degenerative joint disease of the left wrist.  In a November 
2006 decision, the Board granted the veteran's motion to 
advance his appeal on the docket on account of his advanced 
age. 


FINDINGS OF FACT

Degenerative joint disease of the left wrist did not have its 
onset during active duty and is not secondarily related to a 
service-connected disability.


CONCLUSION OF LAW

Degenerative joint disease of the left wrist was not 
incurred, nor is it presumed to have been incurred in 
military service, and is not proximately due to, nor is it 
the result of a service-connected disability.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  In this case, the 
veteran's claim was received in November 2005.  He was 
notified of the provisions of the VCAA in correspondence 
dated in November 2005 and March 2006.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service medical records and all relevant VA and private 
treatment records pertaining to his left wrist for the period 
from 1948 to 2007 have been obtained and associated with the 
evidence.  A medical nexus opinion addressing the issue on 
appeal was obtained in January 2007 from a Veterans Health 
Administration (VHA) physician and was associated with the 
evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
The veteran has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him. (See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).)  As a result of the development 
that has been undertaken, there is no reasonable possibility 
that further assistance will aid in substantiating his claim.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for increased ratings and earlier 
effective dates for awards of VA compensation.  Pursuant to 
the Court's holding in Dingess, a letter was sent to the 
veteran in March 2006 containing notice of the VCAA 
provisions as they pertained to claims for increased ratings 
and earlier effective dates for awards of VA compensation.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.

Factual background and analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2006)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the identity 
of the chronic disease is established during active duty, 
there is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).

The veteran's service medical records show that in July 1945, 
he sustained a laceration wound to his left wrist after he 
accidentally put his left hand through a windowpane.  The 
wound was closed with sutures and healed normally.  The 
records do not show that this laceration injury involved any 
bone fracture or crushing injury.  The records also do not 
show any diagnosis of arthritic involvement affecting his 
left wrist joint during active duty.

The veteran is service-connected for a scar on the lower 
third of the volar surface of his left wrist, which is a 
residual of his laceration injury during active duty.

Post-service medical records include the report of a 
September 1948 VA examination, which shows no arthritis or 
other degenerative osseous changes affecting the veteran's 
left wrist.  Subsequent private and VA treatment records 
reflect that the veteran was treated for neuropathic problems 
involving his left wrist, but do not show a diagnosis of 
degenerative joint disease until an October 2004 VA 
examination report, in which a physician's assistant examined 
the veteran and diagnosed him with left wrist degenerative 
joint disease, status post crush trauma and laceration of the 
left wrist in 1945.  X-ray studies of the left wrist that 
accompanied the October 2004 examination report contain a VA 
radiologist's opinion that "foreshortening of the ulna may 
(have caused) unusual stresses (of the) wrist causing 
widening of the scapholunate space and degenerative changes 
of the ulna carpal or triangular cartilage."

At a November 2006 hearing before the Board, the veteran 
testified, in pertinent part, that he sustained a laceration 
injury of his left wrist during active duty and that he 
believed that his current diagnosis of degenerative joint 
disease of the left wrist was etiologically related in some 
manner to this in-service injury.

In January 2007, a VHA opinion was obtained from the Chief of 
Orthopedics at the Philadelphia, Pennsylvania, VA Medical 
Center (VAMC).  This orthopedics expert reported that he had 
reviewed the veteran's pertinent medical history contained 
within his claims file and thereafter concluded that the 
veteran's DJD of his left wrist did not manifest until almost 
60 years after his separation from active duty.  The VHA 
expert determined that the foreshortening of the veteran's 
ulna that was observed by the VA radiologist in October 2004 
was a congenital condition and was in no possible way a 
result of his laceration injury of 1945.  The orthopedic 
expert further stated that his review of the veteran's 
service medical records revealed nothing to indicate that he 
sustained a crushing injury of his left wrist during active 
duty.  The expert thus did not concur with the October 2004 
notation by the VA physician's assistant that the veteran 
sustained an old left wrist crush injury.  Finally, the VHA 
expert concluded that there was no reasonable way, from an 
orthopedic perspective, that the veteran's left wrist 
laceration injury contributed to the widening of his 
scapholunate space and resulting degenerative and/or 
arthritic changes to his left wrist, or that the mechanism of 
the left wrist laceration injury in service in July 1945 
contributed at all to his arthritis of the left wrist.  The 
VHA expert's opinion was that the veteran's degenerative 
joint disease of his left wrist with weakness and pain was 
attributable to age-related wear and tear.  In this regard, 
the veteran is noted to be over 85 years old at the present 
time.

The Board has considered the evidence as it relates to the 
veteran's claim and finds that the medical records do not 
support the conclusion that his degenerative joint disease of 
his left wrist is linked to his military service, either on a 
direct basis or as secondary to his service-connected 
laceration injury affecting the same wrist.  The service 
medical records clearly show that the laceration injury 
during active duty involved only soft tissue wounds to his 
left wrist, with no bone fracture or other involvement of his 
osseous or cartilaginous tissues.  A diagnosis of arthritic 
changes of the left wrist was not objectively demonstrated by 
the evidence until nearly six decades after the veteran's 
discharge from the armed forces.  Notwithstanding the October 
2004 VA examination report, in which a physician's assistant 
diagnosed a crushing injury of the left wrist in service, and 
a radiologist obliquely attributed a foreshortening of the 
veteran's ulna to the arthritic changes affecting the left 
wrist, a VHA expert orthopedist has refuted the diagnosis of 
a crushing injury in service as being unsubstantiated by the 
clinical record, has determined that there was no association 
between the foreshortening of the veteran's ulna and his 
laceration injury in service, and has completely 
disassociated the veteran's left wrist arthritis from the 
same laceration injury.  The VHA expert ultimately attributed 
the veteran's degenerative joint disease of the left wrist to 
age-related causes.  

The Board finds that the probative value of the January 2007 
VHA orthopedic expert's opinion outweighs the October 2004 
statements of the VA physician's assistant and radiologist 
with respect to the question of whether it is as likely as 
not that the arthritic changes of the veteran's left wrist 
are attributable to military service.  The VHA expert's 
opinion is based upon his access to, and review of the entire 
medical history contained within the veteran's claims file, 
and his credentials as Chief of Orthopedics of the 
Philadelphia VAMC carry far more probative weight than those 
of the physician's assistant and radiologist who examined the 
veteran in October 2004.  Therefore, as the weight of the 
evidence is against the veteran's claim for VA compensation 
for degenerative joint disease of the left wrist, his appeal 
must be denied.  Because the evidence in this case is not 
approximately balanced with respect to the merits of the 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2005); 38 C.F.R. § 3.102 
(2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the veteran asserts that there exists a 
nexus between his left wrist arthritis and his period of 
military service based on his knowledge of medicine and his 
own personal medical history, because there are no 
indications in the record that he has received formal medical 
training, he thus lacks the requisite professional 
qualifications to make diagnoses or present commentary and 
opinion on matters regarding their etiology and causation.  
His statements in this regard are therefore not entitled to 
be accorded any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 


ORDER

Service connection for degenerative joint disease of the left 
wrist is denied.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


